     Case 1:19-cv-01397-NONE-SKO Document 20 Filed 05/11/20 Page 1 of 15


 1   Jenny H. Wang, Bar No. 191643
     jenny.wang@ogletree.com
 2   Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
     Park Tower, Fifteenth Floor
 3   695 Town Center Drive
     Costa Mesa, CA 92626
 4   Telephone:    714-800-7900
     Facsimile:    714-754-1298
 5
     Attorneys for Defendant
 6   Hartford Life and Accident Insurance Company
 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10                                       FRESNO DIVISION
11   JONI WINBURN,                                    Case No.: 1:19-cv-01397-NONE-SKO
12                 Plaintiff,                         CONFIDENTIALITY AGREEMENT AND
                                                      PROTECTIVE ORDER
13          v.
                                                      (Doc. 19)
14
     HARTFORD LIFE AND ACCIDENT                       Complaint Filed:   October 4, 2019
15   INSURANCE COMPANY,                               Trial Date:        July 7, 2021
16                 Defendant.

17

18

19
20

21

22

23

24

25

26
27

28

                                                              Case No.: 1:19-cv-01397-NONE-SKO
                          CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER
     Case 1:19-cv-01397-NONE-SKO Document 20 Filed 05/11/20 Page 2 of 15


 1          Pursuant to the stipulation of the parties, by and through their counsel of record, with good
 2   cause shown, IT IS HEREBY ORDERED as follows:
 3   1.     PURPOSES AND LIMITATIONS.
 4          Disclosure and discovery activity in this action are likely to involve production of
 5   confidential, proprietary, or private information for which special protection from public disclosure
 6   and from use for any purpose other than prosecuting this litigation would be warranted. Accordingly,
 7   the parties hereby jointly move the Court to enter the following Protective Order. The parties
 8   acknowledge that this Order does not confer blanket protections on all disclosures or responses to
 9   discovery and that the protection it affords extends only to the limited information or items that are
10   entitled under the applicable legal principles to treatment as confidential. The parties further
11   acknowledge, as set forth in Section 10, below, that this Stipulated Protective Order creates no
12   entitlement to file confidential information under seal; Civil Local Rule 141 sets forth the procedures
13   that must be followed and the standards that will be applied when a party seeks permission from the
14   court to file material under seal.
15          Pursuant to Civil Local Rule 141.1(c)(1), the parties state as follows:
16                  (a)     Description of the Types of Information Eligible for Protection Under this
17          Order: Confidential, proprietary and/or trade secret information belonging to Hartford,
18          including but not limited to internal claims handling guidelines, training materials and
19          Hartford’s contracts with third parties.
20                  (b)     Particularized Need for Protection: The above information requires
21          protection insofar as it relates to private business activity of Hartford that Hartford does not
22          share with its competitors.
23                  (c)     Why the Need for Protection Should be Addressed by Court Order: While the
24          parties have cooperated in the drafting of this proposed protective order, they seek additional
25          judicial protections as set forth herein in order to protect the confidentiality of the private
26          business information described above.
27   ///
28   ///

                                                  1             Case No.: 1:19-cv-01397-NONE-SKO
                            CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER
     Case 1:19-cv-01397-NONE-SKO Document 20 Filed 05/11/20 Page 3 of 15


 1   2.      DEFINITIONS.
 2           2.1        Party: any party to this action, including all of its officers, directors, employees,
 3   consultants, retained experts, and outside counsel (and their support staff).
 4           2.2        Disclosure or Discovery Material: all items or information, regardless of the
 5   medium or manner generated, stored, or maintained (including, among other things, testimony,
 6   transcripts, or tangible things) that are produced or generated in disclosures or responses to discovery
 7   in this matter.
 8           2.3        "Confidential" Information or Items: information (regardless of how it is
 9   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of
10   Civil Procedure 26(c).
11           2.4        "Highly Confidential — Attorneys' Eyes Only" Information or Items: extremely
12   sensitive "Confidential Information or Items" whose disclosure to another party or nonparty would
13   create a substantial risk of serious injury that could not be avoided by less restrictive means.
14           2.5        Receiving Party: a party that receives Disclosure or Discovery Material from a
15   Producing Party.
16           2.6        Producing Party: a party or non-party that produces Disclosure or Discovery
17   Material in this action.
18           2.7        Designating Party: a party or non-party that designates information or items that it
19   produces in disclosures or in responses to discovery as "Confidential" or "Highly Confidential
20   Attorneys' Eyes Only."
21           2.8        Protected Material: any Disclosure or Discovery Material that is designated as
22   "Confidential" or as "Highly Confidential — Attorneys' Eyes Only."
23           2.9        Outside Counsel: attorneys who are not employees of a party but who are retained
24   to represent or advise a party in this action.
25           2.10       House Counsel: attorneys who are employees of a party.
26           2.11       Counsel (without qualifier): Outside Counsel and House Counsel (as well as their
27   support staffs).
28   ///

                                                    2             Case No.: 1:19-cv-01397-NONE-SKO
                              CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER
     Case 1:19-cv-01397-NONE-SKO Document 20 Filed 05/11/20 Page 4 of 15


 1          2.12    Expert: a person with specialized knowledge or experience in a matter pertinent
 2   to the litigation who has been retained by a party or its counsel to serve as an expert witness or as
 3   a consultant in this action and who is not a past or a current employee of a part y or of a competitor
 4   of a party's and who, at the time of retention, is not anticipated to become an employee of a party
 5   or a competitor of a party's. This definition includes a professional jury or trial consultant retained
 6   in connection with this litigation.
 7          2.13    Professional Vendors: persons or entities that provide litigation support services
 8   (e.g., photocopying; videotaping; translating; preparing exhibits or demonstrations; organizing,
 9   storing, retrieving data in any form or medium; etc.), and their employees and subcontractors.
10   3.     SCOPE.
11          The protections conferred by this Stipulation and Order cover not only Protected Material
12   (as defined above), but also any privileged information copied or extracted therefrom, as well as all
13   copies, excerpts, summaries, or compilations thereof, plus testimony, conversations, or presentations
14   by parties or counsel to or in court or in other settings that might reveal Protected Material.
15   4.     DURATION.
16          Even after the termination of this litigation, the confidentiality obligations imposed by this
17   Order shall remain in effect until a Designating Party agrees otherwise in writing or a Court order
18   otherwise directs.
19   5.     DESIGNATING PROTECTED MATERIAL.
20          5.1     Exercise of Restraint and Care in Designating Material for Protection.
21          Each party or non-party that designates information or items for protection under this Order
22   must take care to limit any such designation to specific material that qualifies under the appropriate
23   standards. A Designating Party must take care to designate for protection only those parts of material,
24   documents, items, or oral or written communications that qualify so that other portions of the material,
25   documents, items, or communications for which protection is not warranted are not swept
26   unjustifiably within the ambit of this Order.
27          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown
28   to be clearly unjustified, or that have been made for an improper purpose (e.g., to unnecessarily

                                                 3             Case No.: 1:19-cv-01397-NONE-SKO
                           CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER
     Case 1:19-cv-01397-NONE-SKO Document 20 Filed 05/11/20 Page 5 of 15


 1   encumber or retard the case development process, or to impose unnecessary expenses and burdens
 2   on other parties), may expose the Designating Party to sanctions.
 3           If it comes to a party's or a non-party's attention that information or items that it designated
 4   for protection do not qualify for protection at all, or do not qualify for the level of protection initially
 5   asserted, that party or non-party must promptly notify all other parties that it is withdrawing the
 6   mistaken designation.
 7           5.2     Manner and Timing of Designations. Except as otherwise provided in this Order
 8   (see, e.g., second paragraph of section 5.2(a), below), or as otherwise stipulated or ordered, material
 9   that qualifies for protection under this Order must be clearly so designated before the material is
10   disclosed or produced. Designation in conformity with this Order requires:
11                   (a)     For information in documentary form (apart from transcripts of depositions or
12           other pretrial or trial proceedings), that the Producing Party affix the Legend
13           "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL — ATTORNEYS' EYES ONLY" on
14           each page that contains Protected Material. If only a portion or portions of the material on a
15           page qualifies for protection, the Producing Party also must clearly identify the protected
16           portion(s) (e.g., by making appropriate markings in the margins) and must specify, for each
17           portion, the level of protection being asserted (either "CONFIDENTIAL" or "HIGHLY
18           CONFIDENTIAL — ATTORNEYS' EYES ONLY").
19                   A party or non-party that makes original documents or materials available for
20           inspection need not designate them for protection until after the inspecting party has
21           indicated which material it would like copied and produced. During the inspection and
22           before the designation, all of the material made available for inspection shall be deemed
23           "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL ATTORNEYS' EYES ONLY." After
24           the inspecting party has identified the documents it wants copied and produced, the
25           Producing Party must determine which documents, or portions thereof, qualify for
26           protection under this Order, then, before producing the specified documents, the Producing
27           Party   must    affix   the    appropriate    legend    ("CONFIDENTIAL"            or   "HIGHLY
28           CONFIDENTIAL — ATTORNEYS' EYES ONLY") on each page that contains Protected

                                                  4             Case No.: 1:19-cv-01397-NONE-SKO
                            CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER
     Case 1:19-cv-01397-NONE-SKO Document 20 Filed 05/11/20 Page 6 of 15


 1         Material. If only a portion or portions of the material on a page qualifies for protection,
 2         the Producing Party also must clearly identify the protected portion(s) (e.g., by making
 3         appropriate markings in the margins) and must specify, for each portion, the level of
 4         protection being asserted (either "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL —
 5         ATTORNEYS' EYES ONLY").
 6                (b)     For testimony given in deposition or in other pretrial or trial proceedings,
 7         that the party or non-party offering or sponsoring the testimony identify on the record,
 8         before the close of the deposition, hearing, or other proceeding, all protected testimony,
 9         and further specify any portions of the testimony that qualify as "CONFIDENTIAL" or
10         "HIGHLY CONFIDENTIAL —ATTORNEYS' EYES ONLY." When it is impractical to
11         identify separately each portion of testimony that is entitled to protection, and when it
12         appears that substantial portions of the testimony may qualify for protection, the party or
13         non-party that sponsors, offers, or gives the testimony may invoke on the record (before
14         the deposition or proceeding is concluded) a right to have up to twenty (20) days after
15         receipt of transcripts from the court reporter to identify the specific portions of the
16         testimony as to which protection is sought and to specify the level of protection being
17         asserted ("CONFIDENTIAL" or "HIGHLY CONFIDENTIAL — ATTORNEYS' EYES
18         ONLY"). Only those portions of the testimony that are appropriately designated for
19         protection within the twenty (20) days shall be covered by the provisions of this Stipulated
20         Protective Order.
21                Transcript pages containing Protected Material must be separately bound by the
22         court reporter, who must affix to the top of each such page the legend "CONFIDENTIAL"
23         or "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY," as instructed by the party
24         or nonparty offering or sponsoring the witness or presenting the testimony.
25                (c)     For information produced in some form other than documentary, and for
26         any other tangible items, that the Producing Party affix in a prominent place on the exterior
27         of the container or containers in which the information or item is stored the legend
28         "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY." If

                                               5             Case No.: 1:19-cv-01397-NONE-SKO
                         CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER
     Case 1:19-cv-01397-NONE-SKO Document 20 Filed 05/11/20 Page 7 of 15


 1          only portions of the information or item warrant protection, the Producing Party, to the
 2          extent practicable, shall identify the protected portions, specifying whether they qualify as
 3          "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY."
 4                  (d)     Depositions taken prior to the effective date of this Protective Order and
 5          discovery produced prior to the effective date of the Protective Order may not be retroactively
 6          designated as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL — ATTORNEYS’
 7          EYES ONLY" and are not subject to this Order in any way.
 8          5.3     Inadvertent Failures to Designate. If timely1 corrected, an inadvertent failure to
 9   designate qualified information or items as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL
10   —ATTORNEYS' EYES ONLY" does not, standing alone, waive the Designating Party's right to
11   secure protection under this Order for such material. If material is appropriately designated as
12   "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL —ATTORNEYS' EYES ONLY" after the
13   material was initially produced, the Receiving Party, on timely notification of the designation, must
14   make reasonable efforts to assure that the material is treated in accordance with the provisions of
15   this Order.
16   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS.
17          6.1     Timing of Challenges. Unless a prompt challenge to a Designating Party's
18   confidentiality designation is necessary to avoid foreseeable substantial unfairness, unnecessary
19   economic burdens, or a later significant disruption or delay of the litigation, a party does not waive
20   its right to challenge a confidentiality designation by electing not to mount a challenge promptly
21   after the original designation is disclosed. However, the parties agree that the outer time limit for
22   challenging a confidentiality designation shall be 30 days from the date of production.
23          6.2     Meet and Confer. A party that elects to initiate a challenge to a Designating Party's
24   confidentiality designation must do so in good faith and must begin the process by conferring directly
25   (in voice to voice dialogue; other forms of communication are not sufficient) with counsel for the
26   Designating Party. In conferring, the challenging party must explain the basis for its belief that the
27
     1
28     For purposes of this paragraph, “timely” means within seven (7) days of the discovery of the
     inadvertent failure to designate.
                                                 6             Case No.: 1:19-cv-01397-NONE-SKO
                           CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER
     Case 1:19-cv-01397-NONE-SKO Document 20 Filed 05/11/20 Page 8 of 15


 1   confidentiality designation was not proper and must give the Designating Party an opportunity to
 2   review the designated material, to reconsider the circumstances, and, if no change in designation is
 3   offered, to explain the basis for the chosen designation. A challenging party may proceed to the next
 4   stage of the challenge process only if it has engaged in this meet and confer process first.
 5          6.3     Judicial Intervention. A party that elects to press a challenge to a confidentiality
 6   designation after considering the justification offered by the Designating Party may file and serve
 7   a motion to challenge confidentiality in compliance with Civil Local Rule 230 or 251 within 21
 8   days of the initial notice of challenge or within 14 days of the parties agreeing that the meet and
 9   confer process will not resolve their dispute, whichever is earlier. Each such motion must be
10   accompanied by a competent declaration that affirms that the movant has complied with the meet
11   and confer requirements imposed in the preceding paragraph and that sets forth with specificity
12   the justification for the confidentiality designation that was given by the Designating Party in the
13   meet and confer dialogue.
14          The burden of persuasion in any such challenge proceeding shall be on the Designating Party.
15   Until the Court rules on the challenge, all parties shall continue to afford the material in question the
16   level of protection to which it is entitled under the Producing Party's designation.
17   7.     ACCESS TO AND USE OF PROTECTED MATERIAL.
18          7.1.    Basic Principles. A Receiving Party may use Protected Material that is disclosed or
19   produced by another party or by a non-party in connection with this case only for prosecuting,
20   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
21   the categories of persons and under the conditions described in this Order. When the litigation has
22   been terminated, a Receiving Party must comply with the provisions of section 11, below ("FINAL
23   DISPOSITION"). Protected Material must be stored and maintained by a Receiving Party at a
24   location and in a secure manner that ensures that access is limited to the persons authorized under
25   this Order.
26          7.2     Disclosure of "CONFIDENTIAL" Information or Items. Unless otherwise
27   ordered by the Court or permitted in writing by the Designating Party, a Receiving Party may disclose
28   any information or item designated "CONFIDENTIAL" only to:

                                                 7             Case No.: 1:19-cv-01397-NONE-SKO
                           CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER
     Case 1:19-cv-01397-NONE-SKO Document 20 Filed 05/11/20 Page 9 of 15


 1                (a)      the Receiving Party's Outside Counsel of record in this action, as well as
 2         employees of said Counsel to whom it is reasonably necessary to disclose the information for
 3         this litigation and who have signed the "Agreement to Be Bound by Protective Order" that is
 4         attached hereto as Exhibit "A";
 5                (b)      the officers, directors, and employees (including House Counsel) of the
 6         Receiving Party to whom disclosure is reasonably necessary for this litigation and who have
 7         signed the "Agreement to Be Bound by Protective Order" that is attached hereto as Exhibit
 8         "A";
 9                (c)      experts (as defined in this Order) of the Receiving Party to whom disclosure
10         is reasonably necessary for this litigation and who have signed the "Agreement to Be Bound
11         by Protective Order" that is attached hereto as Exhibit "A";
12                (d)      the Court and its personnel;
13                (e)      court reporters, their staffs, and professional vendors to whom disclosure is
14         reasonably necessary for this litigation and who have signed the "Agreement to Be Bound by
15         Protective Order" that is attached hereto as Exhibit "A";
16                (f)      during their depositions, witnesses in the action to whom disclosure is
17         reasonably necessary and who have signed the "Agreement to Be Bound by Protective Order"
18         that is attached hereto as Exhibit "A". Pages of transcribed deposition testimony or exhibits
19         to depositions that reveal Protected Material must be separately bound by the court reporter
20         and may not be disclosed to anyone except as permitted under this Stipulated Protective
21         Order; and
22                (g)      the author of the document or the original source of the information.
23         7.3    Disclosure of "HIGHLY CONFIDENTIAL — ATTORNEYS' EYES ONLY"
24   Information or Items. Unless otherwise ordered by the Court or permitted in writing by the
25   Designating Party, a Receiving Party may disclose any information or item designated "HIGHLY
26   CONFIDENTIAL — ATTORNEYS' EYES ONLY" only to:
27                (a)      the Receiving Party's Outside Counsel of record in this action, as well as
28         employees of said Counsel to whom it is reasonably necessary to disclose the information for

                                               8             Case No.: 1:19-cv-01397-NONE-SKO
                         CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER
     Case 1:19-cv-01397-NONE-SKO Document 20 Filed 05/11/20 Page 10 of 15


 1            this litigation and who have signed the "Agreement to Be Bound by Protective Order" that is
 2            attached hereto as Exhibit "A";
 3                   (b)      House Counsel of a Receiving Party to whom disclosure is reasonably
 4            necessary for this litigation and who has signed the "Agreement to be Bound by Protective
 5            Order" that is attached hereto as Exhibit "A";
 6                   (c)      Experts (as defined in this Order) to whom disclosure is reasonably necessary
 7            for this litigation and who have signed the "Agreement to Be Bound by Protective Order"
 8            that is attached hereto as Exhibit "A";
 9                   (d)      the Court and its personnel;
10                   (e)      court reporters, their staffs, and professional vendors to whom disclosure is
11            reasonably necessary for this litigation and who have signed the "Agreement to Be Bound by
12            Protective Order" that is attached hereto as Exhibit "A"; and
13                   (f)      the author of the document or the original source of the information.
14   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
15   OTHER LITIGATION.
16            If a Receiving Party is served with a subpoena or an order issued in other litigation that
17   would compel disclosure of any information or items designated in this action as
18   "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL ATTORNEYS' EYES ONLY," the
19   Receiving Party must so notify the Designating Party, in writing (by fax or electronic mail, if
20   possible), immediately and in no event more than three (3) court days after receiving the subpoena
21   or order. Such notification must include a copy of the subpoena or court order. The Receiving
22   Party also must immediately inform, in writing, the party who caused the subpoena or order to
23   issue in the other litigation that some or all the material covered by the subpoena or order is the
24   subject of this Protective Order. In addition, the Receiving Party must deliver a copy of this
25   Protective Order promptly to the party in the other action that caused the subpoena or order to
26   issue.
27            The purpose of imposing these duties is to alert the interested parties to the existence of this
28   Protective Order and to afford the Designating Party in this case an opportunity to try to protect its

                                                  9             Case No.: 1:19-cv-01397-NONE-SKO
                            CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER
     Case 1:19-cv-01397-NONE-SKO Document 20 Filed 05/11/20 Page 11 of 15


 1   confidentiality interests in the court from which the subpoena or order issued. The Designating Party
 2   shall bear the burdens and the expenses of seeking protection in that court of its confidential material
 3   and nothing in these provisions should be construed as authorizing or encouraging a Receiving Party
 4   in this action to disobey a lawful directive from another court.
 5   9.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.
 6          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
 7   Material to any person or in any circumstance not authorized under this Protective Order, the
 8   Receiving Party must immediately (a) notify, in writing, the Designating Party of the unauthorized
 9   disclosures, (b) use its best efforts to retrieve all copies of the Protected Material, (c) inform the
10   person or persons to whom unauthorized disclosures were made of all the terms of this Order; and
11   (d) request such person or persons to execute the "Acknowledgment and Agreement to Be Bound"
12   that is attached hereto as Exhibit “A.”
13   10.    FILING PROTECTED MATERIAL.
14          Documents designated "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL —
15   ATTORNEYS' EYES ONLY," and all information contained therein or derived therefrom, may
16   be discussed or referred to in pleadings, motions, affidavits, briefs and other papers filed with
17   the Court, or attached as exhibits thereto, provided that such "confidential" documents and
18   information, and any portion of any paper filed with the Court that discusses or refers to them,
19   are stamped "confidential" and separately filed provisionally under seal with the Clerk of the
20   Court. The parties recognize that Civil Local Rule 141 governs the filing of documents under
21   seal with the Court. The parties hereby agree either party can request that the Court file
22   documents under seal through an ex-parte application through which the party obtains a hearing
23   date for such a motion on shortened time as allowed by the Court. The non-moving party will be
24   provided notice of the ex-parte application and the motion that is the subject of the application.
25   11.    FINAL DISPOSITION.
26          Unless otherwise ordered or agreed in writing by the Producing Party, upon final
27   termination of this action, each Receiving Party shall have fifteen (15) days to return or destroy
28   any Protected Material to the Producing Party. As used in this subdivision, "Protected Material"

                                                10             Case No.: 1:19-cv-01397-NONE-SKO
                           CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER
     Case 1:19-cv-01397-NONE-SKO Document 20 Filed 05/11/20 Page 12 of 15


 1   includes all hard and electronic copies, abstract, compilations, summaries or any other form of
 2   reproducing or capturing any of the Protected Material. All electronic copies of Protected Material
 3   shall be destroyed in the agreed-upon timeframe and the Receiving Party shall provide a written
 4   certification of the destruction. With permission in writing from the Designating Party, the
 5   Receiving Party may destroy some or all of the Protected Material existing in hard copy format
 6   instead of returning it. Whether the Protected Material is returned or destroyed, the Receiving
 7   Party must submit a written certification to the Producing Party (and, if not the same person or
 8   entity, to the Designating Party) by the fifteen (15) day deadline that identifies (by category,
 9   where appropriate) all the Protected Material that was returned or destroyed and that affirms that
10   the Receiving Party has not retained any copies, abstracts, compilations, summaries or, other
11   forms of reproducing or capturing any of the Protected Material.
12            Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
13   pleadings, motion papers, transcripts, legal memoranda, correspondence or attorney work product,
14   even if such materials contain Protected Material. Any such archival copies that contain or constitute
15   Protected Material remain subject to this Protective Order as set forth in Section 4 ("DURATION"),
16   above.
17   12.      MISCELLANEOUS.
18            12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to
19   seek its modification by the Court in the future.
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                11             Case No.: 1:19-cv-01397-NONE-SKO
                           CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER
     Case 1:19-cv-01397-NONE-SKO Document 20 Filed 05/11/20 Page 13 of 15


 1          12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective
 2   Order no party waives any right it otherwise would have to object to disclosing or producing
 3   any information or item on any ground not addressed in this Stipulated Protective Order.
 4   Similarly, no party waives any right to object on any ground to use in evidence of any of the
 5   material covered by this Protective Order.
 6          IT IS SO STIPULATED
 7

 8   DATED: May 7, 2020                           OGLETREE, DEAKINS, NASH, SMOAK &
                                                  STEWART, P.C.
 9
10

11                                                By: /s/ Jenny H. Wang
                                                      Jenny H. Wang
12                                                    Attorneys for Defendant
                                                      Hartford Life and Accident Insurance Company
13

14
     DATED: May 7, 2020                           ERISA LAW CENTER
15

16

17                                                By: /s/ Robert J. Rosati
                                                      Robert J. Rosati
18                                                    Attorneys for Plaintiff
                                                      Joni Winburn
19

20

21

22

23

24

25

26
27

28

                                              12             Case No.: 1:19-cv-01397-NONE-SKO
                         CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER
     Case 1:19-cv-01397-NONE-SKO Document 20 Filed 05/11/20 Page 14 of 15


 1                                       PROTECTIVE ORDER
 2            Upon consideration of the Confidentiality Agreement submitted by the Parties, and good

 3   cause appearing therefore,

 4            IT IS HEREBY ORDERED, that the Confidentiality Agreement (Doc. 19) is approved,

 5   and the parties’ stipulated Protective Order is entered as an Order of the Court.

 6
     IT IS SO ORDERED.
 7

 8   Dated:     May 8, 2020                                      /s/   Sheila K. Oberto        .
                                                       UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                13             Case No.: 1:19-cv-01397-NONE-SKO
                           CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER
     Case 1:19-cv-01397-NONE-SKO Document 20 Filed 05/11/20 Page 15 of 15


 1                                               EXHIBIT “A”
 2           _________________________ , declare as follows:

 3          1.      My address is

 4          2.      My present employer is

 5          3.      My present occupation or job description is ____________________. I received a

 6   copy of the Confidentiality Agreement and Protective Order for the matter of Joni Winburn v.

 7   Hartford Life and Accident Insurance Company, United States District Court, Eastern District of

 8   California, Case No. 1:19-CV-01397-NONE-SKO ("Protective Order").

 9          4.     I have carefully read this Protective Order and certify that I understand its

10   provisions.

11          5.      I agree to comply with all the provisions of this Protective Order.

12          6.      Subject to the terms of the Protective Order, I will hold in confidence, and will not

13   disclose to anyone not qualified under the Protective Order, any information contained in the

14   Protected Material that is disclosed to me in this case.

15          7.      Subject to the terms of the Protective Order, I will use such information that is

16   disclosed to me only for purposes of this case.

17          8.      Upon request, I will return and deliver all Protected Material that comes into my

18   possession, and all documents or things that I have prepared relating thereto, to my counsel in this

19   action, or to counsel for the party by whom I am employed or retained or from whom I received the

20   Protected Material.

21          9.      I hereby submit to the jurisdiction of this Court for the purpose of enforcing the

22   Protective Order in this case.

23          I declare under penalty of perjury under the laws of the State of California that the

24   foregoing is true and correct. Executed this day of , 2020, at [City], [State].

25
                                                   ________________________________
26                                                 Signature (Name)
27

28

                                                14             Case No.: 1:19-cv-01397-NONE-SKO
                           CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER
